2021 IL App (5th) 190532
             NOTICE
 Decision filed 05/12/21. The
 text of this decision may be              NO. 5-19-0532
 changed or corrected prior to
 the filing of a Peti ion for                 IN THE
 Rehearing or the disposition of
 the same.
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

JACOB WENDLING, as Administrator of the         )     Appeal from the
Estate of Ann Van Dyke,                         )     Circuit Court of
                                                )     Clay County.
      Plaintiff-Appellant,                      )
                                                )
v.                                              )     No. 19-L-4
                                                )
CHAD MILNER and CLAY COUNTY,                    )     Honorable
                                                )     Michael D. McHaney,
      Defendants-Appellees.                     )     Judge, presiding.
______________________________________________________________________________

         JUSTICE CATES delivered the judgment of the court, with opinion.
         Presiding Justice Boie and Justice Vaughan concurred in the judgment and opinion.

                                           OPINION

¶1       The plaintiff, Jacob Wendling, as administrator of the estate of Ann Van Dyke, filed a

wrongful death and survival action against the defendants, Chad Milner and Clay County. The

plaintiff alleged that the decedent, Ann Van Dyke, died as a result of the defendants’ willful and

wanton misconduct in failing to respond to a 9-1-1 call for emergency assistance in breach of their

duties under the Illinois Domestic Violence Act of 1986 (Domestic Violence Act) (750 ILCS

60/101 et seq. (West 2018)). The defendants filed a combined motion to dismiss the plaintiff’s

complaint under section 2-619.1 of the Code of Civil Procedure (Code) (735 ILCS 5/2-619.1 (West

2018)) and argued, in part, that they had absolute immunity from liability under section 4-102 of

the Local Governmental and Governmental Employees Tort Immunity Act (Tort Immunity Act)

(745 ILCS 10/4-102 (West 2018)). The defendants also argued that the plaintiff failed to allege
                                                 1
any facts to indicate that the defendants knew, or had reason to believe, that the decedent’s 9-1-1

call involved domestic violence and, therefore, failed to show that the limited liability provision

in section 305 of the Domestic Violence Act (750 ILCS 60/305 (West 2018)) applied in this case.

The circuit court granted the defendants’ motion and dismissed the complaint with prejudice. On

appeal, the plaintiff argues that the complaint alleged sufficient facts to show that the failure of the

defendants to render emergency assistance to the decedent constituted actionable, willful, and

wanton conduct under section 305 of the Domestic Violence Act. For the reasons that follow, we

affirm.

¶2                                        I. BACKGROUND

¶3        The following factual allegations are taken from the plaintiff’s complaint. On May 2, 2018,

at 3:56 p.m., a 9-1-1 call was placed from the landline phone at the decedent’s residence. The 9-1-1

operator who answered the call did not receive any response from the caller. The operator remained

on the line for several seconds, attempting to elicit a response from the caller and to assess the

nature of the call, before disconnecting. 1 At 3:57:20 p.m., the operator called the decedent’s

landline and received a busy signal. The operator then reported the open-line call to the dispatcher

for the Clay County Sheriff’s Department.

¶4        Defendant Chad Milner, a deputy employed by the Clay County Sheriff’s Department, was

on duty that day. According to the plaintiff’s complaint, Milner heard the dispatcher’s

communication concerning the open-line call, but he did not immediately respond. At 5:11 p.m.

that same day, Milner called the decedent’s landline, but no one answered. Milner then drove to

the decedent’s residence, a five-minute drive from the sheriff’s department, without notifying the

dispatcher. When Milner arrived at decedent’s residence, he received no response from anyone



          1
           This type of call is commonly referred to as an “open-line” call.
                                                       2
within the residence, so he returned to the sheriff’s department. At approximately 5:53 p.m., Milner

decided to return to the decedent’s residence. This time, he notified the dispatcher. At 6:15 p.m.,

Milner entered the decedent’s home and found her body. The decedent had been shot more than

one time. The plaintiff alleged that the fatal shot was inflicted on or after 4:15 p.m.

¶5      On April 17, 2019, the plaintiff filed a survival and wrongful death action 2 against the

defendants, arising from Milner’s failure to respond to the decedent’s 9-1-1 call. Counts I and II

of the complaint were brought against Milner and alleged that he was grossly negligent in failing

to respond to the dispatcher’s communication regarding an emergency call, that he recklessly

failed to follow the policies and procedures of Clay County or best police practices, that he

recklessly chose to work on a traffic accident case rather than respond to a 9-1-1 call that came

from a residence less than five minutes from the station, and that he acted with reckless disregard

of the health and well-being of the decedent. Counts III and IV alleged that defendant Clay County

was liable for Milner’s willful and wanton misconduct based on a theory of respondeat superior.

¶6      On May 7, 2019, the defendants filed a combined motion to dismiss the complaint under

section 2-619.1 of the Code. In support of their motion to dismiss pursuant to section 2-619 of the

Code (735 ILCS 5/2-619 (West 2018)), the defendants argued that section 4-102 of the Tort

Immunity Act (745 ILCS 10/4-102 (West 2018)) provided absolute immunity from liability for

the acts and omissions alleged in the complaint, that section 4-102 immunity extended to both the

failure to provide police services and the adequacy of those services, and that section 4-102

contained no exception for willful and wanton conduct. The defendants also moved to dismiss



        2
         A survival action allows for the recovery of damages for the injuries and the conscious pain and
suffering sustained by the deceased up to the time of death. See 755 ILCS 5/27-6 (West 2018). An action
under the Wrongful Death Act allows for the recovery of damages for pecuniary losses, including loss of
companionship, society, and consortium, suffered by the surviving spouse and next of kin. 740 ILCS 180/2
(West 2018).
                                                   3
counts III and IV of the complaint pursuant to section 2-615 of the Code (735 ILCS 5/2-615 (West

2018)), arguing that Clay County could not be held liable for the actions of Milner under a theory

of respondeat superior because Milner was not an agent or employee of the county.

¶7     On June 20, 2019, the plaintiff filed a response in opposition to the defendants’ motion to

dismiss the complaint. The plaintiff argued that the limited liability provision in section 305 of the

Domestic Violence Act, rather than the absolute immunity provision in section 4-102 of the Tort

Immunity Act, applied in this case. The plaintiff asserted that, under the plain language of section

305, a law enforcement officer may be held liable for willful and wanton misconduct in rendering

emergency assistance or otherwise enforcing the Domestic Violence Act. He argued that section

305 contained no requirement of subjective knowledge by law enforcement that a person was

being, or had been, abused by a family or household member. The plaintiff also claimed that the

complaint contained sufficient allegations to invoke application of the limited liability provision

in section 305 of the Domestic Violence Act. The plaintiff argued that when presented with facts

showing that an open-line 9-1-1 call was made from a landline and that the 9-1-1 operator received

a busy signal upon calling back the landline, Milner should have reasonably concluded that the

call involved a domestic situation, that the caller was in distress and unable to speak, and that an

urgent response was necessary. The plaintiff did not address the defendants’ contention that counts

III and IV should be dismissed because Milner was not an agent or employee of Clay County.

¶8     The defendants filed their reply on July 10, 2019. Therein, the defendants noted that the

plaintiff failed to allege any facts indicating that Milner or the Clay County Sheriff’s Department

knew or had reason to believe that the 9-1-1 call made from the decedent’s landline involved

domestic violence, and therefore, the duty to render assistance under the Domestic Violence Act

was not implicated. The defendants argued that, under the plaintiff’s interpretation of section 305,


                                                  4
a law enforcement officer or agency could be subjected to limited liability any time a 9-1-1 call

was made and the call ultimately turned out to involve domestic violence, regardless of whether

the law enforcement officer or agency had reason to believe that the call involved domestic

violence.

¶9     The defendants’ motion to dismiss was called for hearing on November 8, 2019. After

considering the oral and written arguments of counsel, the circuit court granted the defendants’

motion to dismiss under section 2-619 of the Code and dismissed the plaintiff’s complaint with

prejudice. This appeal followed.

¶ 10                                     II. ANALYSIS

¶ 11   On appeal, the plaintiff claims that he alleged sufficient facts to establish that defendant

Milner committed an actionable breach of his duty under section 305 of the Domestic Violence

Act (750 ILCS 60/305 (West 2018)), when he failed to respond to the 9-1-1 call and render

emergency assistance to the decedent. The plaintiff further claims that in dismissing the complaint,

the circuit court improperly concluded that the plaintiff could not establish the defendants’ liability

for willful and wanton conduct under section 305, in the absence of factual allegations indicating

that defendants knew or had reason to believe that the decedent was a person being abused,

neglected, or exploited by a family or household member.

¶ 12   In this case, the circuit court granted the defendants’ motion to dismiss pursuant to 2-

619(a)(9) of the Code. A motion to dismiss a complaint pursuant to section 2-619(a)(9) admits the

legal sufficiency of the complaint and asserts that an affirmative matter or defense outside the

complaint bars or defeats the clause of action. 735 ILCS 5/2-619(a)(9) (West 2018); Van Meter v.

Darien Park District, 207 Ill. 2d 359, 367 (2003). Immunity is an affirmative matter properly

raised in a motion to dismiss under section 2-619(a)(9). Van Meter, 207 Ill. 2d at 367. A court’s


                                                  5
decision to dismiss a complaint pursuant to section 2-619(a)(9) is reviewed de novo. Van Meter,

207 Ill. 2d at 368.

¶ 13    This case also presents a question of statutory interpretation. When interpreting a statute,

the court’s primary objective is to ascertain and give effect to the intent of the legislature. Moore

v. Green, 219 Ill. 2d 470, 479 (2006); Paris v. Feder, 179 Ill. 2d 173, 177 (1997). The most reliable

indicator of legislative intent is the language used in the statute, and that language must be given

its plain, ordinary, and popular meaning. Paris, 179 Ill. 2d at 177. In interpreting a statute, a court

will evaluate the statute as a whole, with each provision being construed in connection with every

other provision. Barnett v. Zion Park District, 171 Ill. 2d 378, 388-89 (1996). A court will not

depart from the plain language of the statute by reading into it exceptions, limitations, or conditions

that conflict with the express legislative intent. Barnett, 171 Ill. 2d at 389. Questions of statutory

construction are also reviewed de novo. Paris, 179 Ill. 2d at 177-78.

¶ 14    The Illinois Constitution of 1970 established that the immunity enjoyed by public entities

and public employees applies only to the extent provided for by the General Assembly. Ill. Const.

1970, art. XIII, § 4. Accordingly, the legislature may both grant and limit the immunity of

defendants. Lacey v. Village of Palatine, 232 Ill. 2d 349, 360 (2009). Under the Tort Immunity

Act, a public entity or public employee is provided with absolute immunity for the failure to

provide police protection services, failure to prevent the commission of a crime, failure to detect

or solve a crime, or failure to make an arrest. 745 ILCS 10/4-102, 4-107 (West 2018). However,

the legislature granted limited immunity to law enforcement officers acting in good faith in

rendering emergency assistance or otherwise enforcing the Domestic Violence Act. 750 ILCS

60/305 (West 2018). Thus, in cases in which the Domestic Violence Act is implicated, the limited

immunity in section 305 of the Domestic Violence Act applies over the absolute immunity in


                                                  6
sections 4-102 and 4-107 of the Tort Immunity Act. Moore, 219 Ill. 2d at 488-89; Lacey, 232 Ill.

2d at 360-61.

¶ 15   The Domestic Violence Act provides “a comprehensive statutory scheme for reform of the

legal system’s historically inadequate response to domestic violence.” Moore, 219 Ill. 2d at 488-

89. It begins with the directive that the Act “shall be liberally construed and applied to promote its

underlying purposes.” 750 ILCS 60/102 (West 2018). It then provides a statement of those

underlying purposes, which include recognizing that domestic violence is a serious crime;

supporting the efforts of victims of domestic violence to prevent further abuse; clarifying the

responsibilities and supporting the efforts of law enforcement officers to provide immediate,

effective assistance and protection for victims of domestic violence, recognizing that officers often

become the secondary victims in domestic violence incidents; and expanding civil and criminal

remedies for victims of domestic violence. 750 ILCS 60/102(1), (4), (5), (6) (West 2018). The

Domestic Violence Act next identifies the persons protected and those include any person abused

by a family or household member. 750 ILCS 60/201(a) (West 2018).

¶ 16   As part of the comprehensive statutory scheme, the Domestic Violence Act sets forth

certain duties and responsibilities of law enforcement officers to effectively assist and protect

victims of domestic violence. 750 ILCS 60/301 et seq. (West 2018). These responsibilities include

establishing and implementing proper arrest policies, maintaining data, and preparing reports

regarding incidents of domestic violence. See 750 ILCS 60/301.1, 302, 303 (West 2018).

¶ 17   Additionally, section 304 of the Domestic Violence Act delineates the responsibilities of

law enforcement officers to assist victims of domestic violence. 750 ILCS 60/304 (West 2018).

Section 304(a) provides that “[w]henever a law enforcement officer has reason to believe that a

person has been abused, neglected, or exploited by a family or household member, the officer shall


                                                  7
immediately use all reasonable means to prevent further abuse, neglect, or exploitation,” including

arresting the abuser and transporting the victim to a medical facility for treatment or to a place of

safety. (Emphasis added.) 750 ILCS 60/304(a) (West 2018).

¶ 18   Section 305 limits law enforcement liability to willful and wanton breaches of duty. 750

ILCS 60/305 (West 2018). Section 305 provides as follows:

       “Any act of omission or commission by any law enforcement officer acting in good faith

       in rendering emergency assistance or otherwise enforcing this Act shall not impose civil

       liability upon the law enforcement officer or his or her supervisor or employer, unless the

       act is a result of willful or wanton misconduct.” (Emphases added.) 750 ILCS 60/305 (West

       2018).

The limited liability of law enforcement is a direct expression of the legislature’s intent “to

reconcile the strongly worded purposes of the Act—primarily the protection of and assistance to

victims of abuse,” while recognizing that law enforcement officers performing their legal duties

“should not be held civilly liable when their efforts to enforce the Act fall short, unless the conduct

in question can be viewed as willful or wanton.” (Emphasis in original.) Calloway v. Kinkelaar,

168 Ill. 2d 312, 322 (1995).

¶ 19   Section 304 and section 305 of the Domestic Violence Act work in concert. Moore, 219

Ill. 2d at 489. Section 304 establishes an immediate duty to act when a law enforcement officer

has reason to believe that a person has been abused by a family member. Calloway, 168 Ill. 2d at

323-24. Section 305 grants law enforcement officers immunity for acts or omissions that result

from “ ‘good faith’ ” efforts in rendering emergency assistance. Calloway, 168 Ill. 2d at 322.

However, a law enforcement officer is subject to liability when that officer has engaged in willful




                                                  8
and wanton conduct 3 in breach of a statutory duty to a victim of domestic violence. Moore, 219

Ill. 2d at 489. Accordingly, in construing the responsibilities and liabilities set forth in sections 304

and 305 together, and considering the intent and purposes of the legislation, we find that in order

to invoke the protections of the Domestic Violence Act, including the liability provisions in section

305, the plaintiff must allege sufficient facts that, if proven, would establish that the law

enforcement officer had some knowledge or reason to believe that the person in need of assistance

was a victim of domestic violence within the meaning of the Domestic Violence Act.

¶ 20    In Calloway, our supreme court was called upon to consider whether the allegations in the

plaintiff’s complaint were adequate to state an actionable cause under the Domestic Violence Act.

168 Ill. 2d at 318. After finding that there was no cause of action for negligence under the Act, the

supreme court determined that the express limitation on liability in section 305 did not apply if the

act or omission alleged was a result of willful and wanton misconduct. Calloway, 168 Ill. 2d at

322. The supreme court found that potential liability was derived from the statutory duties

expressed in section 304, which stated that law enforcement officers having reason to know of the

abuse shall immediately use all reasonable means to prevent further abuse. Calloway, 168 Ill. 2d

at 323-24. The court then recognized a cause of action for civil damages if the injured party can

show “that he or she is a person in need of protection under the Act, the statutory law enforcement

duties owed to him or her were breached by the willful and wanton acts or omissions of law

enforcement officers, and such conduct proximately caused plaintiff’s injuries.” Calloway, 168 Ill.

2d at 324.




        3
         Willful and wanton conduct indicates that an action was done with an “actual intention” to cause
harm, or if not intentional, “with a conscious disregard or indifference” for the safety others. (Internal
quotation marks omitted.) Burke v. 12 Rothschild’s Liquor Market, Inc., 148 Ill. 2d 429, 451 (1992); see
also 745 ILCS 10/1-210 (West 2018).
                                                    9
¶ 21   Next, the supreme court considered the plaintiff’s complaint and found that the complaint

contained factual allegations indicating that the law enforcement officers knew that the plaintiff

was a person in need of protection under the Act. Calloway, 168 Ill. 2d at 325. The plaintiff alleged

that the officers were aware that she had obtained an order of protection against her husband. The

plaintiff further alleged that she notified the law enforcement officers on the morning of the

incident that her husband had a gun and was threatening her at her place of employment and the

officers did nothing to enforce the order of protection or intervene after being informed of the

husband’s continuing abuse. Calloway, 168 Ill. 2d at 325. The supreme court determined the

Domestic Violence Act imposed a duty upon the officers to promptly undertake all reasonable

steps to assist the plaintiff, a person protected by the Act, when they learned of her husband’s

threatening conduct and ongoing violation of the order of protection. Calloway, 168 Ill. 2d at 326.

Taking the well-pleaded allegations and reasonable inferences as true for purposes of the motion

to dismiss, the supreme court concluded that the plaintiff sufficiently pleaded a claim for willful

and wanton misconduct under the Act. Calloway, 168 Ill. 2d at 325-26.

¶ 22   In Beyer v. City of Joliet, 392 Ill. App. 3d 81, 83 (2009), the court was asked to consider

whether the plaintiff’s complaint adequately pleaded a willful and wanton failure to act on the part

of the police under the Domestic Violence Act. There, the plaintiff alleged that the victim called

the police several times to report that her husband was threatening her with physical harm and

mentally abusing her by reminding her of the presence of guns in the house. The plaintiff further

alleged that in the hours before the victim’s death, three different police officers responded to her

calls for help and each time left without engaging in any investigation or offering to either help

decedent obtain an order of protection or take her to a place of safety. After reviewing the




                                                 10
complaint, the court concluded that the plaintiff pleaded sufficient facts that, if proven, would

invoke the protections of the Domestic Violence Act. Beyer, 392 Ill. App. 3d at 86-87.

¶ 23   In Sneed v. Howell, 306 Ill. App. 3d 1149 (1999), the plaintiff alleged that the victim’s ex-

husband had repeatedly threatened her and that the victim had obtained an order of protection

against him. The plaintiff further alleged that during the two-week period prior to the victim’s

death, the victim made repeated reports to the police that her ex-husband was stalking her and that

he slashed her tires. There were also allegations indicating that the victim had reported that her ex-

husband was watching her outside her workplace on the day before her death and that the police

took no action to stop the repeated violations of the order of protection. Sneed, 306 Ill. App. 3d at

1152. Upon considering whether the allegations in the plaintiff’s complaint fit within the

responsibilities and liabilities of the Domestic Violence Act, this court found that the plaintiff had

alleged sufficient facts that could result in a determination of willful and wanton conduct on the

part of the police officers. Sneed, 306 Ill. App. 3d at 1159.

¶ 24   In determining whether the allegations in a complaint were adequate to invoke the limited

liability provision in section 305, our courts have considered whether the plaintiff alleged facts

indicating that the law enforcement officers had some information or reason to know that the

person needed the protections of the Domestic Violence Act. See Calloway, 168 Ill. 2d at 325;

Beyer, 392 Ill. App. 3d at 86-87; Sneed, 306 Ill. App. 3d at 1158-59. Our supreme court has made

it clear that the Domestic Violence Act does not impose a general, open-ended duty to protect

victims of domestic violence, regardless of whether the police have reason to know that their

services may be required. See Lacey, 232 Ill. 2d at 365.

¶ 25   In this case, the plaintiff did not allege sufficient facts to show that defendant Milner or the

Clay County Sheriff’s Department knew, or had reason to believe, that the decedent’s 9-1-1 call


                                                 11
involved domestic violence or that the decedent was a person in need of protection under the

Domestic Violence Act. There are no allegations that Milner, or the sheriff’s department, had been

called to the decedent’s residence on a prior occasion because of an incident involving domestic

violence or a violation of an order of protection. The 9-1-1 call provided no indication or

information as to the nature of the emergency, and the open-line call, by itself, did not provide

reason to believe that it involved domestic violence under the facts of this case. After reviewing

the allegations in the complaint, we conclude that the plaintiff did not plead sufficient facts that, if

proven, would invoke the limited liability provision of the Domestic Violence Act.

¶ 26                                   III. CONCLUSION

¶ 27    In this case, the plaintiff failed to allege sufficient facts to invoke the protections of the

Domestic Violence Act, and the circuit court did not err in dismissing the plaintiff’s complaint

with prejudice. Accordingly, the judgment is affirmed.

¶ 28    Affirmed.




                                                  12
                                  No. 5-19-0532


Cite as:                 Wendling v. Milner, 2021 IL App (5th) 190532


Decision Under Review:   Appeal from the Circuit Court of Clay County, No. 19-L-4; the
                         Hon. Michael D. McHaney, Judge, presiding.


Attorneys                Jarrod P. Beasley, of Kuehn, Beasley & Young, P.C., of
for                      Belleville, for appellant.
Appellant:


Attorneys                Gerard W. Cook and Joyce A. Pollack, of
for                      O’Halloran Kosoff Geitner & Cook, LLC, of Northbrook, for
Appellee:                appellees.




                                        13